Title: Thomas Jefferson to William McClure, 10 September 1811
From: Jefferson, Thomas
To: McClure, William


          
                  Sir 
                   
                     Monticello 
                     Sep. 10. 1811.
          
		  
		  
		   
		   
		   
		   
		   
		   
		  
		  
		   
		   
		  
		  
		   
		   
		   
		   
		  In order to commence the establishment for family manufacture in our neighborhood, on which we conversed the other day, I will, for myself, engage of you a spinning Jenny, and a loom with a flying shuttle, doing towards them myself whatever my workmen can do; I will furnish six women or girls to work for myself on them under your direction, build a house for them to lodge in, contribute to a common manufacturing room, & dwelling house for yourself, all of logs, furnish subsistence for my own people, contribute a quota of corn & pork for that of your family, furnish the materials for my own people to work up, giving you, for your trouble, such proportion of what shall be woven as shall be agreed on: all however on the conditions that the numbers to be employed in the factory shall not exceed a limit to be agreed on, and that the establishment shall be at a distance to be agreed on from the two towns in the neighborhood, & on the opposite side of the river from them: and I should suggest as a convenient position some spot in the woods near the Edgehill and Lego line, where a spring may be found. these propositions are submitted to you for consideration, with my best wishes for the success of the establishment, & for your own welfare.
          
            Th:
            Jefferson
        